DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ramasubramonian et al., (Document JCTV-VC-V0064) which teaches syntax element colour_remap_id as CRI SEI message including three parts: a first look-up table  (Pre-LUT), followed by a 3x3 matrix indicating color remapping coefficients, and followed by a second look,-up table (post-LUT) and Ramasubramonian et al., (US 2018/0070107) which teaches techniques for communicating optimal coding parameters using one or more supplemental enhancement information (SEI) messages, wherein each SEI message comprises indications of a set of display capabilities and a set of remapping parameters. These references, either singularly or in combination, and because of their later publication dates, fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar apparatus limitations of claim 8, Method of decoding limitations of claim 11, apparatus for decoding elements of claim 18, non-transitory computer-readable storage medium having stored instructions that are operative, when executed by a processor, to cause the processor to encode target parameters of claim 21 and non-transitory computer-readable storage medium having stored instructions that are operative, when executed by a processor, to cause the processor to decode target parameters of claim 22) including a method comprising: encoding target parameters describing represent at least three successively applied color transforms comprising a first color transform followed by a second color transform followed by a third color transform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



	/MARNIE A MATT/            Primary Examiner, Art Unit 2485